
	
		II
		111th CONGRESS
		2d Session
		S. 2978
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Wyden (for himself
			 and Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the Caribbean Basin Economic Recovery Act, to
		  extend the trade preferences made available to Haiti under that Act, to
		  encourage foreign investment in Haiti, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewing Hope for Haitian Trade
			 and Investment Act of 2010.
		2.Trade
			 facilitation efforts in HaitiThe Secretary of Homeland Security, acting
			 through the Commissioner responsible for U.S. Customs and Border Protection,
			 shall commit sufficient resources from U.S. Customs and Border
			 Protection—
			(1)to, working with
			 the commercial attaché from the United States assigned to Haiti, enhance
			 commercial assistance to facilitate trade between Haiti, the Dominican
			 Republic, and the United States, as envisioned in section 213A of the Caribbean
			 Basin Economic Recovery Act (19 U.S.C. 2703a), as added by the Haitian
			 Hemispheric Opportunity Through Partnership Act of 2006 (title V of division D
			 of Public Law 109–432; 120 Stat. 3181) and amended by the Haitian Hemispheric
			 Opportunity Through Partnership Act of 2008 (part I of subtitle D of title XV
			 of Public Law 110–246; 122 Stat. 2289);
			(2)to facilitate the
			 preclearance of valid cargo destined for the United States from Haiti and
			 promote the efficient and secure movement of articles entering the United
			 States pursuant to such section 213A; and
			(3)to provide
			 technical assistance and training to the customs service of Haiti to improve
			 production validation and compliance and understanding of the customs
			 procedures of the United States, such as the Electronic Visa Information
			 System.
			3.Extension of the
			 Caribbean Basin Economic Recovery ActSection 213(b) of the Caribbean Basin
			 Economic Recovery Act (19 U.S.C. 2703(b)) is amended—
			(1)in paragraph
			 (2)(A)—
				(A)in clause
			 (iii)—
					(i)in
			 subclause (II)(cc), by striking 2010 and inserting
			 2013; and
					(ii)in
			 subclause (IV)(dd), by striking 2010 and inserting
			 2013; and
					(B)in clause
			 (iv)(II), by striking 8 and inserting 11;
			 and
				(2)in paragraph
			 (5)(D)(i), by striking 2010 and inserting
			 2013.
			4.Extension of
			 value-added rule of origin for apparel and other textile articles imported from
			 HaitiSection 213A of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a) is amended—
			(1)in subsection
			 (a)(1)—
				(A)by amending
			 subparagraph (A) to read as follows:
					
						(A)In
				generalThe term applicable 1-year period
				means—
							(i)the initial
				applicable 1-year period;
							(ii)the 1-year
				period beginning on the day after the last day of the initial applicable 1-year
				period; and
							(iii)any 1-year
				period thereafter.
							;
				and
				(B)by striking
			 subparagraphs (C) through (F);
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (B)—
						(I)in clause
			 (iv)(II), by striking each of the second, third, fourth, and fifth
			 applicable 1-year periods and inserting any applicable 1-year
			 period after the initial applicable 1-year period; and
						(II)in clause
			 (v)(I)—
							(aa)in
			 item (aa), by striking , the second applicable 1-year period, and the
			 third applicable 1-year period and inserting and each applicable
			 1-year period thereafter through the applicable 1-year period beginning on
			 December 20, 2010;
							(bb)in
			 item (bb), by striking the fourth applicable 1-year period and
			 inserting the applicable 1-year period beginning on December 20,
			 2011; and
							(cc)in
			 item (cc), by striking the fifth applicable 1-year period and
			 inserting each applicable 1-year period beginning on or after December
			 20, 2012; and
							(ii)in
			 subparagraph (C)—
						(I)by striking the
			 table and inserting the following:
							
								
									
										
											During:the corresponding
						percentage is:
											
										
										
											the initial applicable 1-year
						period1
						percent.
											
											each applicable 1-year
						period after the initial applicable 1-year period1.25 percent.
											
										
									
								;
				and
						(II)in the flush
			 text, by striking the last day of the fifth applicable 1-year
			 period and inserting December 19, 2013; and
						(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)(ii), by striking 9 and inserting
			 13; and
					(ii)in
			 subparagraph (B)(iii), by striking 9 and inserting
			 13;
					(3)in subsection
			 (c), by striking 5-year period and inserting 7-year
			 period; and
			(4)in subsection
			 (h), by striking 2018 and inserting 2022.
			5.Haiti Recovery
			 and Investment Task Force
			(a)In
			 generalThere is established a task force, to be known as the
			 Haiti Recovery and Investment Task Force (in this section
			 referred to as the Task Force), to—
				(1)facilitate—
					(A)foreign direct
			 investment in Haiti and the provision of credit and finance for private-sector
			 investment in Haiti, including by reassessing and addressing obstacles to
			 affordable finance and credit for persons seeking to invest in Haiti;
					(B)the flow of
			 remittances and investment to Haiti by the Haitian-American community in the
			 United States and the Haitian Diaspora; and
					(C)the provision of
			 grants by international donors and international financial institutions (as
			 defined in section 1701(c)(2) of the International Financial Institutions Act
			 (22 U.S.C. 262r(c)(2)) to the Government of Haiti; and
					(2)work with the
			 Government of Haiti to ensure that investment in Haiti described in paragraph
			 (1) supports Haiti’s long-term development needs and complements strategies
			 developed in Haiti’s National Strategy for Growth and the Reduction of Poverty,
			 as set forth in the International Monetary Fund Country Report Number
			 08/115.
				(b)MembershipThe
			 Task Force shall be composed of the following officials or their
			 designees:
				(1)The Secretary of
			 the Treasury, who shall serve as the chairperson of the Task Force.
				(2)The United States
			 Trade Representative.
				(3)The Secretary of
			 Commerce.
				(4)The President of
			 the Overseas Private Investment Corporation.
				(5)The Chairman of
			 the Export-Import Bank.
				(c)AdministrationThe
			 Task Force shall—
				(1)periodically
			 convene public hearings; and
				(2)establish
			 procedures for the operation of the Task Force that are transparent and
			 encourage public participation.
				(d)ReportsNot
			 later than 180 days after the date of the enactment of this Act, and every 180
			 days thereafter, the Task Force shall submit to Congress a report
			 containing—
				(1)an assessment of
			 the progress made by the Task Force in facilitating investment in Haiti and
			 enabling Haiti to attract foreign investment;
				(2)a description of
			 obstacles to investment in Haiti identified by the Task Force; and
				(3)any
			 recommendations of the Task Force for enacting or amending laws to facilitate
			 investment in Haiti.
				(e)Termination
			 dateThe Task Force shall terminate on the date that is 12 years
			 after the date of the enactment of this Act.
			6.Government
			 Accountability Office report on the effectiveness of the HOPE trade
			 preferencesNot later than May
			 31, 2010, the Comptroller General of the United States shall submit to Congress
			 a report that—
			(1)assesses the
			 effectiveness of the trade preferences under section 213A of the Caribbean
			 Basin Economic Recovery Act (19 U.S.C. 2703a), as added by the Haitian
			 Hemispheric Opportunity Through Partnership Act of 2006 (title V of division D
			 of Public Law 109–432; 120 Stat. 3181) and amended by the Haitian Hemispheric
			 Opportunity Through Partnership Act of 2008 (part I of subtitle D of title XV
			 of Public Law 110–246; 122 Stat. 2289); and
			(2)makes
			 recommendations for improving those trade preferences, particularly with
			 respect to measures to facilitate the expansion of trade and increased
			 employment in Haiti following the January 2010 earthquake.
			
